 


 HR 2336 ENR: Family Farmer Relief Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 2336 
 
AN ACT 
To amend title 11, United States Code, with respect to the definition of family farmer. 
 
 
1.Short titleThis Act may be cited as the Family Farmer Relief Act of 2019.  2.Definition of family farmerSection 101(18) of title 11, United States Code, is amended by striking $3,237,000 each place that term appears and inserting $10,000,000.  
3.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 